Citation Nr: 0801075	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis with degenerative disc disease, L4-5 and L5-S1, 
with limitation of motion of the lumbar spine, currently 
rated 40 percent disabling.  

2.  Entitlement to an effective date prior to February 5, 
2003, for a grant of service connection for incomplete 
paralysis of the left lower extremity.

3.  What evaluation is warranted for incomplete paralysis of 
the left lower extremity from February 5, 2003?


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to January 
1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

Service connection was granted for incomplete paralysis of 
the left lower extremity in April 2003.  The veteran was 
notified of this decision in April 2003.  He expressed his 
disagreement with this decision in May 2003.  He also 
disagreed with another issue denied in the April 2003 rating 
decision.  The timely filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  While a statement of the case was 
issued in March 2004, it did not address the matter of the 
initial rating assigned for left lower extremity incomplete 
paralysis.  38 C.F.R. § 19.26 (2007).  The Board is, 
therefore, obligated to remand this issue.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  This is true even though the 
RO, in October 2006, as part of a supplemental statement of 
the case, found that a rating in excess of 60 percent for 
"sciatic neuropathy" of the left lower extremity was not 
warranted.    38 C.F.R. § 19.31 (2007) (A supplemental 
statement of the case may not be used to respond to a notice 
of disagreement on an appealed issue not addressed in the 
statement of the case.)

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

This appeal, in part, must be remanded due to the claims 
folder missing all evidence concerning the de-accreditation 
of Richard A. LaPointe, still listed as the claimant's 
representative.  This remand is necessary even though it is 
clear that certain RO personnel were aware in October 2006 
that Mr. LaPointe was no longer representing veterans.  

As to Mr. LaPointe, he is listed as the claimant's 
representative of record in the most recent (and unrevoked) 
Power of Attorney on file, dated May 2003.  

On February 10, 2006, VA received notification of Mr. 
LaPointe's intention to "retire" from the practice of law, 
pursuant to which he would be cancelling his client 
representations and Powers of Attorney on or about March 1, 
2006.

Mr. LaPointe, in sum, is no longer the representative of 
record of the appellant.  The veteran is hereby provided a 
period of thirty days to select alternative representation, 
or to represent himself.

As noted above, the veteran has filed a notice of 
disagreement with the originating agency's April 2003 rating 
decision, which, in pertinent part, granted service 
connection for left lower extremity incomplete paralysis and 
assigned an initial rating of 60 percent from February 5, 
2003.  As the veteran has not been provided a statement of 
the case in response to the notice of disagreement, a remand 
is required for the issuance of a statement of the case on 
this issue.  Manlincon.

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the veteran by 
mail at his last known address that 
Richard A. LaPointe, still listed as the 
claimant's representative of record in 
the most recent (and unrevoked) Power of 
Attorney on file, "retired" from the 
practice of law on February 10, 2006, 
pursuant to which all of his client 
representations and Powers of Attorney 
were cancelled on or about March 1, 2006. 
 The RO must clearly explain to the 
veteran that Mr. LaPointe is no longer 
his representative of record.  The 
veteran is hereby provided a period of 
thirty days to select alternative 
representation, or to represent himself. 
 The RO must include with its letter to 
the veteran a VA Form 21-22, 
"Appointment of Veterans Service 
Organization as Claimant's 
Representative," and VA Form 21-22a, 
"Appointment of Individual as Claimant's 
Representative," as well as a return 
envelope for mailing these forms back to 
the RO.  The RO must diary the veteran's 
appeal for a period of 30 days, pending a 
response from the appellant.

2.  After the development requested has 
been completed, the RO should review the 
measures taken to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If they are deficient in 
any manner, the RO must implement 
corrective procedures at once.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

4.  Thereafter, the RO must readjudicate 
the veteran's claims concerning 
entitlement to an increased rating for 
traumatic arthritis with degenerative 
disc disease, L4-5 and L5-S1, with 
limitation of motion of the lumbar spine, 
currently rated 40 percent disabling; and 
for entitlement to an effective date 
prior to February 5, 2003, for a grant of 
service connection for incomplete 
paralysis of the left lower extremity.  
The RO is advised that it is to make 
determinations based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative (if applicable) should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

5.  The RO should issue a statement of 
the case to the veteran (and his 
representative/attorney (if applicable)) 
on the issue of what evaluation is 
warranted for incomplete paralysis of the 
left lower extremity from February 5, 
2003.  He (they) should also be informed 
of the requirements to perfect an appeal 
with respect to this issue.  If the 
veteran perfects an appeal with respect 
to this matter, the RO should ensure that 
any indicated development is completed 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

